DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Krijn (United States Patent Application Publication 2008/0094577).

With respect to claims 1 and 11, Krijn discloses a projection device, comprising: an illumination system (see the illumination system of fig.4 and 5), at least one light valve (see 112 or 534), and a projection lens (108 in fig.1), wherein the illumination system is configured to provide an illumination beam  in fig. 4 and 5 an and comprising: a light source device (the light source elements of fig. 4, 404, 406, 408, and 402), a light homogenizing element (530), and a polarization element (416, 418 or 420),wherein the light source device is configured to provide a first beam (408), a second beam (406), a third beam (404), and a first compensation beam (402), the light homogenizing element (530) is disposed on transmission paths of the first beam, the second beam, the third beam, and the first compensation beam and is configured to convert the first beam, the second beam, the third beam, and the first compensation beam into an illumination beam (on LCOS devices 534, 534’), the polarization element (at least 416, 418 or 420 also see respective elements in fig.5) is disposed on the transmission paths of the first beam and the first compensation beam and is located between the light source device and the light homogenizing element (530), and the first beam and the first compensation beam pass through the polarization element (416, 418 or 420) to change polarization states of the first beam and the first compensation beam to be the same as polarization states of the second beam and the third beam (see para.(0035)).

With respect to claims 2 and 12, Krijn discloses the projection device and the illumination system according to claims 1 and 11, wherein the first beam, the second beam, the third beam, and the first compensation beam have a same polarization state (see the operation of 416, 418 or 420) or are not polarized when passing through the light homogenizing element.

With respect to claims 3 and 13, Krijn discloses the projection device and the illumination system according to claims 1 and 11, wherein the second beam and the third beam do not pass through the polarization element (see the  relevant elements of 416, 418 or 420).

With respect to claims  4 and 14, Krijn discloses the projection device and the illumination system according to claims 1 and 11, wherein the second beam and the third beam pass through the polarization element and change the polarization states of the second beam and the third beam (see the  relevant elements of 416, 418 or 420).

With respect to claims  5 and 15, Krijn discloses the illumination system according to claims 1 and 11, wherein the first beam, the second beam, the third beam, and the first compensation beam are transmitted and emitted in a same direction by the light source device (see the beams of fig.5 which go in the same direction).

With respect to claims 6 and 16, Krijn discloses the projection device and the illumination system according to claims 1 and 11, wherein the polarization element comprises a half-wave plate, a quarter-wave plate, a depolarizer, or a twisted nematic liquid crystal device (see 416, 418 or 420).

With respect to claims  7 and 17, Krijn discloses the projection device and the illumination system according to claims 1 and 11, further comprising a light guide device (see the light guide of 528) configured to guide the first beam, the second beam, the third beam, and the first compensation beam.

With respect to claims 8 and 18, Krijn discloses the projection device and the illumination system according to claims 7 and 17, wherein the polarization element (see the polarization element of 416, 418 or 420) is disposed between the light source device (see the light sources of fig.5) and the light guide device (528).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krijn (United States Patent Application Publication 2008/0094577 A1) in view of Miyazaki (United States Patent Application Publication 2011/0317131 A1).

With respect to claims 10 and 20, Krijn discloses the illumination system according to claims 1 and 11, but does not disclose wherein the illumination system further comprises a diffusion device configured to diffuse the second beam and the third beam.
Miyazaki discloses using a diffusion device (see 175a) in front of a homogenization element (see 175b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device Krijn with the teaching of Miyazaki so that the illumination system further comprises a diffusion device configured to diffuse the second beam and the third beam to enhance the homogeneity of the beam.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krijn (United States Patent Application Publication 2088/0094577 A1) in view of De Vaan(United States Patent Application Publication 2008/0192205 A1).


With respect to claims 9 and 19, Krijn discloses the illumination system according to claim 7, the light guide device (520, 518 and 516) and the light homogenizing element (see 530 in fig.5) and a further light guiding element (528 )but does not disclose wherein the polarization element is disposed between the light homogenizing element and the light source device.
De Vaan discloses making a light guiding element into a polarization element (see para.[0036]: “light guiding means 9 is preferable made from material which depolarizes light”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krijn with the teaching De Vann so that light guiding element (528) is a polarization element and thus  the polarization element is disposed between the light homogenizing element and the light source device to facilitate homogeneity of the light beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882